Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                        Illinois Official Reports                       the accuracy and
                                                                        integrity of this
                                                                        document
                                 Appellate Court                        Date: 2019.07.15
                                                                        09:10:52 -05'00'



                   People v. Lewis, 2019 IL App (1st) 160864



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            JUAN LEWIS, Defendant-Appellant.



District & No.     First District, First Division
                   Docket No. 1-16-0864



Filed              March 29, 2019
Rehearing denied   April 26, 2019
Modified
opinion filed      May 6, 2019



Decision Under     Appeal from the Circuit Court of Cook County, No. 08-CR-9642; the
Review             Hon. Timothy Joseph Joyce, Judge, presiding.



Judgment           Affirmed.


Counsel on         Michael J. Pelletier, Patricia Mysza, and Erin Sostock, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   John E. Nowak, and Daniel Piwowarczyk, Assistant State’s
                   Attorneys, of counsel), for the People.
     Panel                    PRESIDING JUSTICE MIKVA delivered the judgment of the court,
                              with opinion.
                              Justices Pierce and Griffin concurred in the judgment and opinion.


                                               OPINION

¶1         Defendant Juan Lewis was convicted of aggravated discharge of a firearm and sentenced to
       16 years in prison. On appeal, Mr. Lewis argues that his right to confront witnesses was
       violated when the State presented the conclusions of one firearms identification expert through
       the testimony of another expert, who did not do the testing that led to those conclusions. Mr.
       Lewis did not object to the testimony at trial but asks us to reverse for plain error. We agree
       with Mr. Lewis that this testimony was improper but agree with the State that an objection to
       this testimony was required, and therefore, we affirm.

¶2                                          I. BACKGROUND
¶3         At trial, the State presented two occurrence witnesses—Chicago police officers Israel
       Gamez and John Gregoire—and several forensic witnesses. Although the confrontation issue
       turns solely on the firearms identification testimony, Mr. Lewis’s claim requires us to consider
       the strength of the other evidence as well. We will therefore summarize all of the testimony
       presented at trial.

¶4                                 A. Testimony of the Arresting Officers
¶5         Officers Gamez and Gregoire were on routine patrol on April 30, 2008, at approximately
       12:30 a.m. in the area of 12334 South Lowe Avenue when they saw a man, whom they
       identified at trial as Mr. Lewis, walking eastbound on 124th Street. Officer Gregoire, who was
       driving, made a U-turn and pulled up beside Mr. Lewis. Officer Gamez testified that he called
       out to Mr. Lewis from the passenger seat of the car, but Mr. Lewis continued walking. Officer
       Gamez opened the passenger-side door of the car, Mr. Lewis looked in the officers’ direction,
       turned around to run, and pulled a handgun out of his jacket pocket.
¶6         Officer Gregoire similarly recalled Officer Gamez asking Mr. Lewis for identification,
       through the open window, at which point Mr. Lewis pulled a “blue steel handgun” from his
       hoodie and began to run. Officer Gregoire followed Mr. Lewis in the patrol car, driving onto
       the sidewalk and between buildings, until a set of pylons blocked his way. Officer Gamez
       jumped out of the car and pursued Mr. Lewis on foot, keeping Mr. Lewis in his line of sight.
       Officer Gregoire exited the car and ran in the other direction, hoping to intercept Mr. Lewis.
¶7         Officer Gamez testified that he followed 15 to 20 feet behind Mr. Lewis as Mr. Lewis ran
       around a building, into a parking lot, and eventually across the street and in between two
       houses. At this point, Officer Gamez could still see Mr. Lewis and continued to announce his
       office and tell Mr. Lewis to drop his gun. Officer Gamez testified that he was 10 to 15 feet
       behind Mr. Lewis when Mr. Lewis ran between 12334 and 12338 South Lowe Avenue and into
       the gangway of 12334 South Lowe Avenue.
¶8         The two officers’ accounts varied slightly as to what occurred next. Officer Gamez
       testified that Mr. Lewis “was mid-way into the gangway [when] he turned his body halfway


                                                  -2-
       around and pointed a gun” and shot at Officer Gamez. Officer Gamez reported that he was
       being shot at over his radio. After firing the first shot, Mr. Lewis kept running to the end of the
       gangway and into the backyard of the building, where he turned around, pointed the gun over
       his right shoulder, and shot at Officer Gamez again and then “immediately went behind the
       frame of the house.” Officer Gamez lost sight of Mr. Lewis for “less [than] a second,” slowed
       down, then slowly moved around the frame of the house. He then saw Mr. Lewis running
       toward the backyard’s exit, still with the gun in his hand. Mr. Lewis turned and pointed the gun
       at Officer Gamez once more, and in response Officer Gamez fired six or seven times at Mr.
       Lewis. Officer Gamez believed he had hit Mr. Lewis because Mr. Lewis “went down and he hit
       this pole exiting the backyard and then he rolled into the alley.” Officer Gamez said he saw Mr.
       Lewis’s body “spin.” He did not see Mr. Lewis throw the gun away. Both officers approached
       Mr. Lewis with their guns drawn and ordered him to show his hands. Mr. Lewis eventually
       complied, rolling over to show the officers his hands, and Mr. Lewis was arrested.
¶9         Officer Gregoire’s account was that, once he exited the car, he ran around to the front of a
       building and saw Officer Gamez and Mr. Lewis already running past him. He heard Officer
       Gamez say, “police, drop the gun,” and then saw the two run across Lowe Avenue and into a
       gangway between two houses. Officer Gregoire then crossed the street and saw Mr. Lewis,
       while in the gangway, turn and fire a shot. Officer Gregoire testified that Officer Gamez fired a
       shot in return. Mr. Lewis disappeared out of Officer Gregoire’s sight briefly, reappeared, and
       then went behind the house. At that point, Officer Gamez slowed down. Officer Gregoire
       testified that as he approached the gangway, he radioed to report that shots had been fired both
       at them and by them. Officer Gregoire stated that “Mr. Lewis popped back out,” he (Officer
       Gregoire) heard another shot, Officer Gamez fired another shot in return, and then Mr. Lewis
       “hit, like a post and landed in an alley.” Officer Gregoire thought Mr. Lewis had been shot, but
       when the officers approached him they learned this was not the case. The officers rolled Mr.
       Lewis over but his gun was not on him. They eventually found it approximately 20 feet away.
       Officer Gregoire also testified that he did not see Mr. Lewis throw a weapon but also testified
       that everything happened very quickly and Officer Gamez was closer to Mr. Lewis in the
       backyard than he was.

¶ 10                                    B. The Physical Evidence
¶ 11       Officers David Ryan and Brian Smith, forensic investigators for the Chicago Police
       Department, testified that on April 30, 2008, they performed a gunshot residue (GSR) test on
       Mr. Lewis’s hands and jacket at approximately 2:15 a.m., at the police station. At the scene of
       the shooting, at approximately 2:40 a.m., the officers recovered from Officer Gamez his
       service weapon, a Beretta model 8000 “D,” with eight live rounds in the magazine and one live
       round in the chamber.
¶ 12       Officer Ryan testified that he and Officer Smith also recovered a gun near a pole in the
       alley at approximately 12338 South Lowe Avenue—a black Glock model 19 that he said was
       “upside down leaning up against the fence” with its barrel in the dirt. Officer Ryan did not
       know how long that gun had been there. He testified that “the slide [was] partially back and
       there was a malfunction to the weapon”; it had experienced a “double feed” or a jam that
       “render[ed] th[e] weapon incapable of being fired.” Because the Glock also had a capacity of
       16 live rounds and they recovered only 14 live rounds from the gun, Officer Ryan concluded
       that two shots had been fired from that weapon.

                                                    -3-
¶ 13       Officer Ryan testified that a fired Win (Winchester) 9-millimeter Luger plus “P” cartridge
       case was found “not far from th[e] gun on the alley pavement.” Six additional Win
       (Winchester) 9-millimeter Luger plus “P” cartridge cases were found in the backyard area of
       12334 South Lowe Avenue. Officer Ryan testified that because this type of ammunition is used
       by police officers, Officer Ryan believed that these seven cartridges had been fired from
       Officer Gamez’s Beretta.
¶ 14       After raking underneath some bushes the officers found one additional fired cartridge case
       in the gangway—a S&B (Sellier & Bellot) 9-millimeter Luger. Officer Ryan could not say
       how long that cartridge case had been under the bushes.
¶ 15       Robert Berk, a trace evidence analyst for the Illinois State Police, examined the GSR tests
       from Mr. Lewis’s hands and the jacket that he was wearing when he was arrested. Mr. Berk
       explained that GSR particles have three elements—lead, barium, and antimony—that are only
       found together when a firearm is discharged. A “consistent particle,” in contrast, “has one or
       two of the elements present” and can result not only when a firearm is discharged but also from
       “an environmental or occupational source.” The samples collected from Mr. Lewis’s hands
       were negative for the presence of GSR but were positive for the presence of “consistent
       particles.” The cuffs of the brown jacket, however, were positive for GSR, which indicated that
       the cuffs had either “contacted an item that had primer [GSR] on it, or that they were in the
       environment of a discharged firearm.” According to Mr. Berk, these results were consistent
       with someone firing a gun while wearing the jacket. Mr. Berk acknowledged on
       cross-examination that it was possible that Officer Gamez, who fired multiple shots, could
       have transferred the residue to Mr. Lewis during the arrest.

¶ 16                              C. The Firearms Identification Testimony
¶ 17        Kurt Zielinski, a forensic scientist with the Illinois State Police and an expert in firearms
       identification, testified that another state forensic scientist, Leah Kane, completed the firearms
       identification examination in this case but that, at the time of trial, she had been on “medical
       leave for a number of years already.” Mr. Zielinski explained that the state police laboratory’s
       quality assurance program requires each firearms identification to be verified by a second
       examiner. Mr. Zielinski also testified that a “quality review coordinator reviews case files
       randomly as well as completely reanalyzes cases to ensure similar findings of the original
       report.” Mr. Zielinski testified that here, he reviewed Ms. Kane’s results, and also did “some of
       the verification” as well as reviewing the case file. When asked whether he “agree[d] with the
       conclusions” in Ms. Kane’s report, Mr. Zielinski stated: “Yes. I’ve seen that she has followed
       all procedures in a proper manner.”
¶ 18        Mr. Zielinski first testified that the nine unfired cartridge cases recovered from Officer
       Gamez’s Beretta were Winchester 9-millimeter Lugers. Mr. Zielinski also testified that he
       agreed with Ms. Kane’s conclusion that the seven fired Winchester 9-millimeter cartridge
       cases all came from the Beretta.
¶ 19        Mr. Zielinski then testified about the Glock and the 14 unfired cartridge cases in that gun.
       According to Mr. Zielinski’s testimony, the Glock model 19 9-millimeter firearm had a total
       capacity of 16 cartridge cases. Mr. Zielinksi said that “[a]ccording to Leah’s” report, an
       examination was done on the Glock and she “noted that the firearm was inoperable as
       received.” The following exchange took place during the State’s direct examination of Mr.
       Zielinski:

                                                   -4-
                    “[MR. ZIELINSKI]: She says that during a dry fire—which is a standard procedure
               to first do—she noted a muted sound, and that a pull of the slide showed that it slowly
               came back in the forward position.
                    She then field stripped the firearm and found debris in the firing pin channel as well
               as in the slide. It was then cleaned—no parts were missing, no parts were broken—but
               it was very dirty, and after the cleaning, the firearm operated correctly.
                    [THE STATE]: Okay. And when you say that she saw that there was debris and that
               she had to clean it, if a firearm was found with—would that be consistent with a firearm
               that has a *** stovepipe cartridge case in it?
                    A. It could be, yes.
                                                     ***
                    Q. And you said that when she examined it, initially, she saw that the slide was the
               part of the gun that was—had the debris; is that correct?
                    A. The slide and the firing pin channel, yes.”
¶ 20       Mr. Zielinski testified about what it meant for a cartridge case to be “stovepiped,”
       essentially jammed. Using the recovered firearm, Mr. Zielinski then demonstrated what a
       stovepipe looks like, after which the State inquired:
                    “Q. And that stovepipe is consistent with what Leah Kane found when she first
               examined the gun having the slide with debris and also the firing pin; is that correct?
                    A. Well, this slide not moving freely, it has since been cleaned by Leah, according
               to her notes. When this slide doesn’t move this freely, if it were to require extra force,
               then yes, that would be consistent with why a stovepipe might happen.
                                                     ***
                    Q. Okay. Now, what did—after Leah Kane cleaned the gun and did it then operate
               correctly?
                    A. It then operated correctly.”
¶ 21       On cross-examination with respect to the Glock, Mr. Zielinski had the following exchange:
                    “[DEFENSE COUNSEL]: And it’s clear that the slide was not operating correctly
               at the time of that bullet or casing being stovepiped, correct?
                    [MR. ZIELINSKI]: It was locked open. I can’t tell from the picture if, at the time
               the picture was taken, what the condition was. I can just go by Ms. Kane’s notes at the
               time she started her examination that the slide and the fire pin channel had debris inside
               and it was not functioning correctly when she examined it.
                    Q. And had you seen that gun—you, specifically, seen that gun Ms. Kane examined
               and cleaned—did you see the debris that was cleaned out of that gun?
                    A. No, I did not see the debris.
                    Q. So you do not know *** what the debris was?
                    A. No. No, I do not.
                    Q. And you don’t know where the debris came from?
                    A. No.”
¶ 22       Mr. Zielinski testified that Ms. Kane’s “examination concluded” that the fired Sellier &
       Bellot 9-millimeter Luger cartridge case recovered from the gangway was fired from the


                                                    -5-
       Glock.

¶ 23                                   D. The Trial Court’s Findings
¶ 24       In finding Mr. Lewis guilty, the trial court found Officers Gamez and Gregoire credible
       and stated that “their testimony [wa]s confirmed by not only the testimony of the forensic
       investigator who marshaled the evidence that was presented to the Court” and “by the forensic
       experts who testified and examined and concluded and explained the importance of that
       physical evidence,” but also “by virtue of the nature of the circumstances in this instance.” The
       court found that Mr. Lewis’s gunfire was confirmed by the fired cartridge that was raked from
       the debris underneath the bush in the gangway, “confirming Officer Gamez’s testimony and
       Officer Gregoire’s testimony that the gun was fired by Mr. Lewis there.” The court also
       observed that there was no reason for the officers to “manufacture a claim of a second shot in
       the backyard that ends up not being able to be confirmed by the existence of the second
       cartridge. It’s not conceivable to me that they would manufacture that claim in that manner,
       under those circumstances.” In addition, the court did not believe the officers had planted the
       gun recovered 20 feet away from Mr. Lewis, finding that the fact that the gun was jammed was
       consistent with the officers’ testimony and
               “to presuppose or conclude that either Officer Gamez or Officer Gregoire—or any
               other Chicago Police Officer—can manipulate this drop gun—which I would have
               concluded it was a drop gun dropped by the police to implicate Mr. Lewis—I would
               have to conclude that they also manipulated the gun in such a manner that they had this
               unfired or misfired or stovepiped—it’s really not stovepiped because it was never
               actually fired—cartridge cases that’s found inside the slide of the gun from loading this
               next bullet inside the magazine as set forth in the exhibits that both sides have put forth
               to the Court.”
       The court also found it significant that the gun was jammed, explaining that “nobody walks
       around with a jammed gun” and that the jammed gun was “pretty conclusive proof that it was
       just sought to be fired, and the fact that it was just sought to be fired is consistent with the
       testimony of Officer Gamez and Officer Gregoire.”
¶ 25       The court found Mr. Lewis guilty of two counts of aggravated discharge of a firearm—one
       with respect to each officer. The court also found Mr. Lewis guilty of attempted first degree
       murder but changed that finding to not guilty on Mr. Lewis’s motion to reconsider. The trial
       court sentenced Mr. Lewis to concurrent sentences of 16 years on each of the aggravated
       discharge convictions.

¶ 26                                        II. JURISDICTION
¶ 27       Mr. Lewis was sentenced on February 19, 2016, and timely filed his notice of appeal on
       March 3, 2016. This court has jurisdiction pursuant to article VI, section 6, of the Illinois
       Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court Rules 603 (eff. Feb. 6,
       2013) and 606 (eff. Dec. 11, 2014), governing appeals from final judgments of conviction in
       criminal cases.




                                                    -6-
¶ 28                                           III. ANALYSIS
¶ 29       Mr. Lewis’s sole claim on appeal is that the State violated his right to confront witnesses
       against him by calling Mr. Zielinski to testify about Ms. Kane’s conclusions, leaving him with
       no opportunity to cross-examine Ms. Kane, who was the real witness against him. Whether a
       defendant’s sixth amendment right to confrontation was violated is a question of law that we
       review de novo. People v. Barner, 2015 IL 116949, ¶ 39.
¶ 30       The State argues that Mr. Lewis has forfeited this issue because he did not object to Mr.
       Zielinski’s testimony at trial or raise the issue in a posttrial motion. See People v. Leach, 2012
       IL 111534, ¶ 60 (“A defendant is not entitled to review of a claimed error unless he has made a
       timely objection at trial and raised the issue in a posttrial motion.”). Mr. Lewis acknowledges
       his failure to object but argues that we may nonetheless review his claim as plain error or
       because his trial counsel was ineffective for failing to object. Our first step in a plain error
       analysis, generally, is “determining whether there was a clear or obvious error at trial.” People
       v. Sebby, 2017 IL 119445, ¶ 49. We start there.

¶ 31                                      A. Clear and Obvious Error
¶ 32        “The sixth amendment to the United States Constitution provides that [i]n all criminal
       prosecutions, the accused shall enjoy the right *** to be confronted with the witnesses against
       him.” (Internal quotation marks omitted.) Barner, 2015 IL 116949, ¶ 40. “This portion of the
       sixth amendment is known as the confrontation clause and applies to the states through the
       fourteenth amendment.” Id.
¶ 33        In Crawford v. Washington, 541 U.S. 36, 68-69 (2004), the United States Supreme Court
       held that out-of-court statements by witnesses that qualify as testimonial are barred at trial
       under the confrontation clause, unless that witness is unavailable and the defendant had a prior
       opportunity to cross-examine the witness. Since Crawford, the Court has issued three opinions
       that address whether scientific reports are testimonial under Crawford. Each of these opinions
       was issued by a closely divided Court, and the dissenters from the earlier cases formed the
       plurality in the latest case. This line of cases forms the core of the parties’ arguments in this
       case as to whether Mr. Lewis’s sixth amendment rights were violated.
¶ 34        In Melendez-Diaz v. Massachusetts, 557 U.S. 305, 307, 311 (2009), the Court held that
       forensic reports concluding that a substance seized by police was cocaine were testimonial
       under the sixth amendment. The majority held that the documents were “functionally identical
       to live, in-court testimony” and “made under circumstances which would lead an objective
       witness reasonably to believe that the statement would be available for use at a later trial.”
       (Internal quotation marks omitted.) Id. at 310-11.
¶ 35        In Bullcoming v. New Mexico, 564 U.S. 647, 653 (2011), the prosecution introduced into
       evidence a report of the petitioner’s blood-alcohol level, certified by the analyst who
       completed the report. That analyst did not testify at trial; instead, the state introduced the report
       through the testimony of another scientist who “had neither observed nor reviewed” the
       report’s analysis. Id. at 655. The Court concluded that this “surrogate testimony” by the
       nonperforming scientist did not satisfy the confrontation clause because it “could not convey
       what [the performing scientist] knew or observed about the events his certification concerned,
       i.e., the particular test and testing process he employed.” Id. at 661.



                                                     -7-
¶ 36       Then, in Williams v. Illinois, 567 U.S. 50, 56-58 (2012), the Court held that use of a
       Cellmark report of the defendant’s DNA profile, which was then used by an expert to conclude
       that this profile matched the DNA on swabs taken from a rape victim, did not violate the
       confrontation clause. The plurality of the Court concluded that the Cellmark report was not
       testimonial because when the Cellmark “lab technicians are asked to work on the production of
       a DNA profile, they often have no idea what the consequences of their work will be.” Id. at 85.
       Our supreme court explained that plurality in its own decision in Leach, stating:
                   “When we must determine whether a forensic report is testimonial in nature, the
               Williams plurality instructs us to apply an objective test, looking for ‘the primary
               purpose that a reasonable person would have ascribed to the statement, taking into
               account all of the surrounding circumstances.’ [Citation.] If this inquiry reveals that the
               forensic report was ‘made for the purpose of proving the guilt of a particular criminal
               defendant at trial’ [citation], it is testimonial.” Leach, 2012 IL 111534, ¶ 120 (quoting
               Williams, 567 U.S. at 84).
¶ 37       This line of cases supports Mr. Lewis’s argument that Mr. Zielinski’s surrogate testimony
       regarding Ms. Kane’s conclusions violated Mr. Lewis’s right to confrontation. Ms. Kane’s
       report was prepared after Mr. Lewis was arrested and for the primary purpose of obtaining
       evidence to be used against Mr. Lewis to prove his guilt at trial. During Mr. Zielinski’s
       testimony, it was clear he was presenting Ms. Kane’s conclusions and that all that he could
       offer was that he agreed with them and had done “some of the verification.” Mr. Zielinski
       never saw the dirty, jammed Glock handgun that Ms. Kane analyzed. Instead, he testified that
       “[a]ccording to [her] reports and notes,” it was “inoperable as received” because there was
       “debris” in the weapon. He also never analyzed the fit between that gun and the Sellier &
       Bellot cartridge case that was recovered but instead testified that Ms. Kane’s “examination
       concluded that” the cartridge case recovered from the gangway was fired from the Glock. As
       was the case in Bullcoming, 564 U.S. at 661, this was “surrogate testimony” that violated Mr.
       Lewis’s sixth amendment right to confront the witness who had analyzed the gun and cartridge
       case and reached this conclusion.
¶ 38       The State insists that Mr. Zielinski was not a surrogate witness at all, but simply testified to
       his own expert conclusions after reviewing Ms. Kane’s file. At times during his testimony, Mr.
       Zielinski did state his own opinions based on his own expertise—for example, he testified
       about the Illinois State Police laboratory’s quality assurance program and demonstrated what a
       stovepiped weapon looks like. But the crux of Mr. Zielinski’s testimony—and the State’s
       primary reason for calling him to testify—was to present the conclusions of the firearms
       identification report as to the condition of the Glock and the fact that one of the recovered
       cartridge cases was fired from it.
¶ 39       The State also argues that under United States Supreme Court precedent there is no
       confrontation clause violation because the lab report and case file were “informal.” This
       “informality” argument relies almost entirely on Justice Thomas’s specially concurring
       opinion in Williams, which is not controlling authority. See Leach, 2012 IL 111534, ¶ 120.
¶ 40       The State also points to what it describes as “the neutrality and ubiquity of modern forensic
       techniques.” The State offers no support for this description and, indeed, the National Research
       Council of the National Academies (NRC) has concluded that firearms identifications are
       “always done through direct physical comparison of the evidence by a firearms examiner [and]
       not the computer analysis of images,” involve “subjective qualitative judgments by

                                                    -8-
       examiners,” and result in conclusions that are “subjective decision[s] based on unarticulated
       standards and no statistical foundation for estimation of error rates.” National Research
       Council of the National Academies, Strengthening Forensic Science in the United States: A
       Path Forward (2009), https://www.ncjrs.gov/pdffiles1/nij/grants/228091.pdf [https://perma.
       cc/YD3K-FYHJ].
¶ 41       The United States Supreme Court recognized these same qualities of forensic science in
       Melendez-Diaz, acknowledging that there may be “other ways—and in some cases better
       ways—to challenge or verify the results of a forensic test. But the Constitution guarantees one
       way: confrontation.” Melendez-Diaz, 557 U.S. at 318. Relying in part on the same report from
       the NRC, the Supreme Court refuted the respondent’s claim that scientific testing was neutral
       and reliable, observing that “[f]orensic evidence is not uniquely immune from the risk of
       manipulation.” Id.
¶ 42       The State also points to two decisions from our own supreme court that have found certain
       forensic reports or testimony about forensic reports were nontestimonial: Leach, 2012 IL
       111534 and Barner, 2015 IL 116949. We find both cases to be distinguishable.
¶ 43       In Leach, the court held that an autopsy report was nontestimonial because it “was (1) not
       prepared for the primary purpose of accusing a targeted individual or (2) for the primary
       purpose of providing evidence in a criminal case.” Leach, 2012 IL 111534, ¶ 122. And in
       Barner, the court found no confrontation clause violation when State witnesses testified to
       their own opinions and conclusions after reviewing the results of underlying testing completed
       by nontestifying scientists. Barner, 2015 IL 116949, ¶¶ 2, 28-30, 59. The court concluded that
       the underlying reports were not testimonial because they were “produced before any suspect
       was identified” in the case and were “not sought for the purpose of obtaining evidence to be
       used against [the] defendant.” Id. ¶ 62.
¶ 44       Here, in stark contrast to both of these cases, Ms. Kane’s report was prepared with a
       targeted individual in mind, Mr. Lewis, and for the purpose of providing evidence in the
       criminal case against him. Those cases do not help the State here.
¶ 45       Finally, we note that, although the parties do not discuss this issue, this testimony was
       hearsay that does not fall within any hearsay exception of which we are aware. See Ill. Rs.
       Evid. 801(c) (eff. Oct. 15, 2015); R. 802 (eff. Jan. 1, 2011); R. 803 (eff. Sept. 28, 2018); R. 804
       (eff. Jan. 1, 2011). Mr. Zielinski was clearly testifying to Ms. Kane’s opinions and conclusions
       and offering those for the truth of the matter asserted. Such surrogate testimony is simply not
       admissible, regardless of whether the lab report on which Mr. Zielinski based his testimony
       was itself testimonial under Crawford. Ill. Rs. Evid. 801(c) (eff. Oct. 15, 2015); R. 802 (eff.
       Jan. 1, 2011).

¶ 46                                            B. Plain Error
¶ 47       Mr. Lewis did not object to Mr. Zielinski’s testimony at trial. If he had done so, and his
       objection had been sustained, the State would have had options: it might have simply gone
       without this evidence, it might have found a way to compel Ms. Kane to testify, or it might
       have negotiated a plea with Mr. Lewis. Giving the State an opportunity to correct an error
       before evidence is presented at trial is one of the reasons that an objection is generally required
       to preserve an evidentiary issue on appeal. People v. Bush, 214 Ill. 2d 318, 332 (2005). And
       this is why Mr. Lewis must make an additional showing, under the plain error doctrine, for
       review on appeal after failing to object to this testimony at trial.

                                                    -9-
¶ 48        Here, although we have found error occurred at trial, this error simply does not rise to the
       level of plain error in this case. Plain error occurs where either the evidence was “so closely
       balanced that the error alone threatened to tip the scales of justice against the defendant” or the
       error was “so serious that it affected the fairness of the defendant’s trial and challenged the
       integrity of the judicial process.” (Internal quotation marks omitted.) Sebby, 2017 IL 119445,
       ¶ 48. Under either prong, the burden of persuasion rests with the defendant. People v. Herron,
       215 Ill. 2d 167, 187 (2005).
¶ 49        The evidence here was not closely balanced. Officers Gamez’s and Gregoire’s accounts of
       their interactions with Mr. Lewis were generally consistent—both officers identified Mr.
       Lewis as the individual they chased, who fired a gun in their direction, and whom they
       eventually arrested—and the court specifically found their testimony to be credible. Even after
       excluding Mr. Zielinski’s improper testimonial hearsay, the remaining physical evidence
       corroborates the officers’ testimony: GSR was recovered from both sleeves of Mr. Lewis’s
       jacket; a gun was found 20 feet away from where Mr. Lewis had fallen; seven fired Winchester
       9-millimeter Luger cartridge cases, the type used by police officers, were found around the
       crime scene—six in the backyard and another in the alley—corroborating Officer Gamez’s
       testimony that he fired at Mr. Lewis six or seven times; and a fired cartridge case of a different
       brand—a Sellier & Bellot 9-millimeter Luger—was found in the gangway where the officers
       testified Mr. Lewis fired his gun. In addition, Officer Ryan, who recovered the Glock, provided
       first-hand testimony about his examination of the Glock, saying that it had experienced a
       “doublefeed” and that it was jammed. Although this testimony was not as technical as the
       hearsay provided by Mr. Zielinski, it overlapped some of the significant details.
¶ 50        Mr. Lewis claims that Officers Gamez and Gregoire “contradicted one another on crucial
       facts”—specifically, who shot at whom and in what order, noting that Officer Gregoire
       testified “that after [Mr.] Lewis fired the first time, [Officer] Gamez immediately fired a shot
       back,” while Officer Gamez testified that he only fired at Mr. Lewis when Mr. Lewis was
       preparing to fire at him for the third time. We find this to be, at most, a minor inconsistency,
       and understandable considering the intense circumstances of the chase and the officers’
       differing vantage points; Officer Gamez chased Mr. Lewis the entire time while Officer
       Gregoire took a different route in an attempt to intercept Mr. Lewis.
¶ 51        Mr. Lewis also draws our attention to Officer Gregoire’s description of Mr. Lewis’s gun as
       “blue steel,” noting that the recovered weapon that was shown at trial was black. However, Mr.
       Lewis has failed to demonstrate that this evidence is, in fact, inconsistent. Cf. People v.
       Rodriguez, 267 Ill. App. 3d 942, 948 (1994), rev’d on other grounds, 169 Ill. 2d 183 (1996)
       (noting testimony that “a bluesteel revolver is black in color”). The evidence at Mr. Lewis’s
       trial was not so closely balanced that Mr. Zielinski’s testimony threatened to tip the scales of
       justice against Mr. Lewis.
¶ 52        Nor do we find second-prong plain error. Under the second prong, prejudice is presumed
       “because of the importance of the right involved.” Herron, 215 Ill. 2d at 187. But this court has
       held that Crawford errors do not rise to the level of second-prong plain error. People v. Cox,
       2017 IL App (1st) 151536, ¶ 87. The United States Supreme Court has also held that “the
       denial of the opportunity to cross-examine an adverse witness does not fit within the limited
       category of constitutional errors that are deemed prejudicial in every case.” Delaware v.
       Van Arsdall, 475 U.S. 673, 682 (1986).


                                                   - 10 -
¶ 53       In his petition for rehearing, Mr. Lewis cites several decisions of this court and our
       supreme court’s decision in People v. Lucas, 151 Ill. 2d 461, 490 (1992), which have applied a
       second-prong plain error analysis to a Crawford error at trial. However, we think more recent
       and controlling case law makes clear that these decisions do not control here. Our supreme
       court has explained that second-prong plain error is a “structural error” that the court has
       defined as “a systemic error which serves to erode the integrity of the judicial process and
       undermine the fairness of defendant’s trial.” (Internal quotation marks omitted.) People v.
       Thompson, 238 Ill. 2d 598, 613-14 (2010). The supreme court has also explicitly stated that the
       admission of hearsay evidence in violation of Crawford is not a “structural error.” In People v.
       Patterson, 217 Ill. 2d 407, 424-25 (2005), the court recognized that admission of evidence that
       did not conform with the confrontation clause is not a “structural defect” but rather a “trial
       error,” subject to a harmless error analysis. Thus, admission of hearsay evidence that violates
       Crawford is “plain error” only where the evidence is closely balanced.

¶ 54                               C. Ineffective Assistance of Counsel
¶ 55       Mr. Lewis also attempts to overcome his failure to object to Mr. Zielinski’s testimony
       through a claim that his trial counsel was ineffective for failing to object. To succeed on a
       claim of ineffective assistance, a defendant must show both that (1) his counsel’s performance
       was deficient and (2) he was prejudiced by that deficient performance. People v. Banks, 2016
       IL App (1st) 131009, ¶ 123 (citing Strickland v. Washington, 466 U.S. 668, 687-88 (1984)).
       Our supreme court has noted that the analysis for an ineffective assistance of counsel claim
       based on an evidentiary error is similar to the analysis for first-prong plain error “insofar as a
       defendant in either case must show he was prejudiced.” People v. White, 2011 IL 109689,
       ¶ 133. A defendant shows prejudice in this context by demonstrating that “but for counsel’s
       insufficient performance, the result of the proceeding would have been different.” Banks, 2016
       IL App (1st) 131009, ¶ 123.
¶ 56       We have already found that, even without Mr. Zielinski’s testimony, the evidence
       presented at Mr. Lewis’s trial—the officers’ testimony and the uncontested physical
       evidence—was not closely balanced such that the introduction of the testimony prejudiced
       him. Mr. Lewis thus cannot show that but for trial counsel’s failure to object to Mr. Zielinski’s
       testimony, the outcome of the trial would have been different. Therefore, Mr. Lewis’s claim of
       ineffective assistance of counsel fails.

¶ 57                                     IV. CONCLUSION
¶ 58      For the foregoing reasons, we affirm Mr. Lewis’s convictions.

¶ 59      Affirmed.




                                                   - 11 -